Filed 8/24/16 P. v. Reed CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F069779
         Plaintiff and Respondent,
                                                                                (Merced Super. Ct.
                   v.                                                    Nos. CRM024331, CRM025178 &
                                                                                  CRM032418)
CURTIS LEE REED,

         Defendant and Appellant.                                                        OPINION


                                                   THE COURT*
         APPEAL from judgments of the Superior Court of Merced County. Ronald W.
Hansen, Judge.
         Peter J. Boldin, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Kane, Acting P.J., Poochigian, J. and Detjen, J.
                                   INTRODUCTION
       Appellant/defendant Curtis Lee Reed entered pleas in a series of cases and was
placed on probation. He repeatedly violated probation by committing new offenses. The
court subsequently revoked probation and sentenced him to state prison. On appeal, his
appellate counsel has filed a brief which summarizes the facts with citations to the record,
raises no issues, and asks this court to independently review the record. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) We affirm.
                                         FACTS1
Case No. CRM024331
       At approximately 8:35 p.m. on September 3, 2012, Merced Police Officer
McComb responded to a dispatch that an unknown man was in the reporting party’s
apartment at an apartment complex on Park Avenue. The reporting party further stated
that the man possessed methamphetamine and there might be a warrant for him.
       When Officer McComb and other officers arrived, the reporting party let them into
the apartment. The officers found defendant cooking in the kitchen. Defendant falsely
identified himself as “Charles Ogaltree.” Upon further questioning, defendant gave his
true name and said he was on parole. Defendant was searched and had 0.29 grams of
methamphetamine in his pocket.
       Procedural history
       On October 19, 2012, defendant pleaded no contest in case No. CRM024331 to
felony possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)), and
admitted one prior prison term enhancement (Pen. Code, § 667.5, subd. (b)). The court
placed him on probation for 36 months, and ordered him to serve 92 days in jail.




       1Given defendant’s pleas and admissions, the facts of the underlying offenses are
from the police reports, which are part of the instant appellate record.


                                             2.
Case No. CRM025178
       Around 10:26 p.m. on October 29, 2012, Merced Police Officers Rasmussen and
Sapien responded to a dispatch about a suspicious person looking into vehicles on
Meadows Avenue. The officers arrived in the area and detained defendant because he
matched the suspect’s description. Defendant identified himself, and the officers
determined he was on parole. They searched him and found a package of gum in his
pocket which contained credit, debit, and gift cards. One debit card, in another person’s
name, had been reported stolen in a car burglary earlier that year.
       The officers asked defendant where he found the stolen debit card. Defendant said
he just found it, and it had probably expired.
       Procedural history
       On November 16, 2012, defendant pleaded no contest in case No. CRM025178 to
felony receiving stolen property (Pen. Code, § 496, subd. (a)). The court sentenced him
to the upper term of three years, suspended imposition of sentence, and placed him on
probation for 36 months subject to various terms and conditions, including serving one
year in county jail.
       On the same day, defendant’s attorney waived the filing of a formal affidavit of a
probation violation in case No. CRM024331. The court took judicial notice of the felony
plea defendant entered in case No. CRM025178, and found he violated probation by
failing to obey all laws. The court revoked and reinstated probation subject to the
previous terms and conditions.
Probation Violations
       On or about April 5, 2013, an affidavit was filed which alleged defendant violated
probation in case Nos. CRM024331 and CRM025178, by failing to obey all laws, based
on his possession of a controlled substance (Health & Saf. Code, § 11350, subd. (a)(1))
on April 1, 2013. On April 17, 2013, defendant admitted the violation. The court



                                             3.
reinstated probation in both cases subject to the same terms and conditions, and ordered
him to serve 20 days in jail in each case.
       On or about May 1, 2013, an affidavit was filed which alleged defendant violated
probation in case Nos. CRM024331 and CRM025178, by failing to report to his
probation officer within one business day after being released from custody on April 29,
2013. On July 18, 2013, defendant admitted the violation in both cases. The court again
reinstated him on probation and ordered him to serve 30 days in jail for each case.
       On or about August 1, 2013, an affidavit was filed which alleged defendant
violated probation in case Nos. CRM024331 and CRM025178, by failing to report to his
probation officer within one business day after his release from custody. On August 8,
2013, defendant admitted the violation. The court again reinstated probation and ordered
him to serve 30 days in jail in each case.
       On September 18, 2013, another petition was filed which alleged defendant
violated probation in case Nos. CRM024331 and CRM025178, for failing to report to his
probation officer as directed, on four different occasions in August and September 2013.
On October 3, 2013, defendant admitted the violation. The court again reinstated
probation and ordered him to serve 45 days in jail for each case.
       On or about October 30, 2013, an affidavit was filed in both cases which alleged
defendant violated probation by failing to report to his probation officer on three
occasions in October 2013.
Case No. CRM032418
       On the night of March 19, 2014, officers from the Merced Police Department
contacted defendant and another individual in the alley of W. 18th Street. The officers
determined defendant had four outstanding felony warrants and one misdemeanor
warrant, and arrested him. The officers searched defendant, and found 0.41 grams of
methamphetamine, two hypodermic needles, and a glass pipe. They also found a knife
that had a five and one-quarter inch blade.

                                              4.
       Procedural history
       On March 24, 2014, defendant was arraigned on a felony complaint in case
No. CRM032418, for unlawfully carrying a concealed dirk or dagger (Pen. Code,
§ 21310); possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)); and
misdemeanor possession of narcotics paraphernalia (Health & Saf. Code, § 11364.1,
subd. (a)(1)); with one prior strike conviction; an onbail enhancement (Pen. Code,
§ 12022.1); and two prior prison term enhancements.
       On the same day, defendant was arraigned on the October 30, 2013, affidavit for
violating probation.
       On April 11, 2014, defendant was arraigned on a first amended affidavit for
violating probation in case Nos. CRM024331 and CRM025178, by failing to report to his
probation officers on three occasions in October 2013, and failing to obey all laws based
on the offenses committed on March 19, 2014.
       On May 5, 2014, defendant pleaded no contest in case No. CRM032418, to felony
possession of a dirk or dagger, and admitted two prior prison term enhancements. The
court granted his motion to dismiss the prior strike conviction.
       The court granted defendant’s motion for a pass to be released from jail at 10:00
a.m. and return at 4:00 p.m. on May 7, 2014, to address personal matters prior to being
sentenced to state prison.
       The court set the sentencing hearing for all outstanding cases on May 12, 2014.
The court stated that in case No. CRM032418, defendant would be sentenced to the lower
term of 16 months plus one year for the enhancement if he appeared for the sentencing
hearing. If he failed to appear, he would be sentenced to the upper term of three years
plus two years for the enhancements.
Failure to Appear
       On May 12, 2014, defendant failed to appear for the sentencing hearing, and the
court issued a bench warrant for his arrest.

                                               5.
       On May 14, 2014, defendant was arraigned on the return for the bench warrant.
State Prison Sentences
       On May 21, 2014, the court conducted the sentencing hearings for the three
pending cases.
       In case No. CRM032418, the court sentenced defendant to the upper term of three
years for possession of a dirk or dagger, plus two years for the two prior prison term
enhancements, for an aggregate term of five years.
       In case No. CRM025178, the court found defendant violated probation based on
his conviction in case No. CRM032418. The court ordered the execution of the
previously suspended sentence of three years for receiving stolen property, to run
concurrent with the term imposed in case No. CRM032418.
       In case No. CRM024331, the court found defendant violated probation based on
his conviction in case No. CRM032418. The court revoked probation and sentenced him
to the upper term of three years for possession of a controlled substance, plus one year for
the prior prison term enhancement, with the sentence to run concurrent to the term
imposed in case No. CRM032418.
       On June 4, 2014, the court corrected defendant’s custody credits.
Notices of Appeal
       On April 11, July 18, and August 4, 2014, defendant filed timely notices of appeal
in all three cases. He did not request or receive certificates of probable cause.
                                      DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that appellant was
advised he could file his own brief with this court. By letter on August 10, 2015, we
invited defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.

                                             6.
                              DISPOSITION
The judgments are affirmed.




                                  7.